Citation Nr: 1451213	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-29 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to a compensable rating for a service-connected inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 1987.

This appeal to the Board of Veterans' Appeals (BVA/Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

In a pre-hearing conference, also reaffirmed at the outset of the hearing, the Veteran withdrew his appeal of several other claims - specifically, for a compensable rating for his service-connected left ring finger disability and for service connection for residuals of a cervical fusion, a right shoulder condition, and for residuals of a right hip replacement.  So those claims are no longer at issue, leaving only these remaining three.  38 C.F.R. § 20.204 (2014).

These remaining three claims require further development before being decided on appeal, however, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

Regarding these three remaining claims, the Veteran's June 2014 hearing testimony revealed there might be outstanding records pertinent to these claims needing to be obtained and considered.  As the AOJ, the RO sought a medical opinion regarding the etiology of the claimed low back disorder in June 2009.  The opinion was not favorable to this claim, however.  According to the examiner, the Veteran's currently diagnosed low back disabilities are unrelated to his military service.  

The examiner explained that the few episodes of back treatment in service were for minor injuries and did not seem to cause any chronic condition of the low back and because the low back conditions from which the Veteran currently suffers are of the type that tend to be age-related.  In the event that any new evidence relevant to the low back is received on remand, a new VA examination and opinion will be needed addressing this additional evidence and indicating whether this opinion still stands.

As for the increased-rating claims, there also appear to be outstanding medical records concerning these claims.  As well, since the Veteran's service-connected inguinal hernia and bilateral hearing loss were last comprehensively evaluated in June 2009, some 51/2 years ago, reexamination is needed reassessing the severity of these disabilities - especially seeing as though he alleges they are now much worse.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  To ensure the record is complete, please obtain and associate with the claims file all VA clinical records dated from December 7, 2007 to the present.

2.  During service, in 1963 or 1964, the Veteran received in-patient hospital treatment for his back at the Reese Air Force Base Hospital.  So please try and obtain these additional records and associate them with the claims file.  If they are no longer available, such as owing to the number of decades that have passed since that treatment allegedly occurred, then make a formal finding of this in the record regarding their unavailability, including documenting all efforts made to obtain them, and appropriately notify the Veteran.


3.  The Veteran additionally asserts that he received treatment at Kelly Air Force Base for his back beginning in 1989.  So also try and obtain these records and, if obtained, also associate them the claims file.  If they are no longer available, such as owing to the number of years it has been since that treatment allegedly occurred, then make a formal finding of this in the record regarding their unavailability, including documenting all efforts made to obtain them, and appropriately notify the Veteran.

4.  The Veteran indicates that he has received relatively recent treatment for his back from KWS, M.D.  See the March 2008 medical report in the record authored by Dr. KWS.  Therefore ask the Veteran to complete a release form (VA Form 21-4142), allowing VA to obtain these confidential records, and upon receipt of this completed form make the required efforts to obtain these records from Dr. KWS dated from March 2008 to the present.

5.  The Veteran additionally claims to have received treatment from DM, M.D., for the inguinal hernia that also is at issue in this appeal.   See page 14 of the June 2014 hearing transcript).  Therefore ask the Veteran to complete a release form (VA Form 21-4142), allowing VA to obtain these confidential records, and upon receipt of this completed form make the required efforts to obtain these records from Dr. DM.


6.  In the event that new records regarding the claimed low back disability are received from any of the first four potential sources enumerated above (i.e., directives 1 through 4), schedule another VA orthopedic examination for a supplemental medical nexus opinion regarding the etiology of the Veteran's low back disabilities - particularly in terms of their asserted relationship with his military service.  The examiner therefore must diagnose all current low back disabilities, provide an approximate date of onset, and opine regarding the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed disability is related or attributable to the Veteran's military service.

In making these necessary determinations, the examiner is reminded that the service treatment records (STRs) contain information regarding low back treatment in January 1963, January 1964, April 1964, and February 1976.  The reports of medical history completed by the Veteran, PULHES scores, and periodic medical examinations - including the retirement examination - do not reflect necessarily a permanent disability or symptoms referable to the low back, in particular, but the Veteran asserts that he has experienced low back pain ever since his service.  He is competent to report symptoms such as chronic low back pain.  

Note:  The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale must be provided for all opinions, if necessary citing to specific evidence in the file supporting conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

*To reiterate, this additional examination of the low back and addendum opinion only will be required if there is additional evidence submitted or obtained on remand that was not considered by the prior June 2009 VA compensation examiner.

7.  Upon receipt of the updated VA clinical records, including an alleged 2012 VA audiologic evaluation report the Veteran says was used to prescribe hearing aids, schedule him for another VA compensation examination reassessing the severity of his bilateral hearing loss since he contends it is considerably worse than it was during his prior VA examination in June 2009.  The claims file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner must review all pertinent documents in the claims file concerning the history of this service-connected disability.  All appropriate tests and studies should be performed, including especially those required to address the applicable rating criteria (audiogram and Maryland CNC speech recognition).  

In reassessing the severity of this service-connected disability, the examiner must describe fully the functional effects of this hearing loss disability, including in terms of the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

It also is essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file and/or the results of his/her evaluation of the Veteran supporting conclusions.

8.  After obtaining the updated VA clinical records and those from Dr. DM (unless the efforts to obtain these additional records prove unsuccessful), also schedule a VA compensation examination reassessing the severity of the Veteran's service-connected inguinal hernia, as he contends that it, too, is worse than it was when last evaluated in June 2009.

The examiner must comment upon the impact of the Veteran's service-connected inguinal hernia disability on his employability and any occupational impact should be detailed. 

The examiner must review all pertinent documents in the claims file in conjunction with the examination, and the 
examination report must indicate whether the requested file review took place.  It is essential the examiner address all applicable rating criteria and provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.


9.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, then send him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



